Title: To George Washington from Major General Lafayette, 20 July 1780
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


					
						
							Dear General
							peeks kill [N.Y.] July the 20th 1780
						
						having heard of an express from Rhodeisland being Going through the Continental Village I sent for him as it would not delay him More than an hour—inclosed I have the honor to send You the letter from general heath which I have oppen’d and also two letters from the french Generals to me—it seems, My dear General, that they have Anticipated the desire you express’d Yourself of settling our plans in a private Conversation—that way indeed will do Better than hundred letters, In Case (what however I don’t Believe) they would wish to speak to Yourself, I shall immediately send an express to inform You of it—But I dare say they will be satisfied with My Coming.
						I am Glad to hear they are hunting after the Cork fleet, and those frigates being out will also apprize them of the ennemy’s Naval Motions.
						Adieu, My dear General, with a heart full of hopes and I think of well Grounded expectations I have the honor to be very tenderly and Respectfully Your most obedient humble Servant
						
							Lafayette
						
					
					
						I Beg my Compliments may be presented to the family.
						It is Much to be lamented that paul jones din’t Come in the first Convoy, in case there is nothing to fear from the ennemy, I will send the Cloathing to New london, Be certain, my dear General, that tho’ By serious Reflexions and Calculations Which I Can prove to be Right I have Great hopes of succes, I shall however look upon, and speack of all the difficulties that May present themselves—I have on public and private Accounts Many Reasons to feel the Consequence of the plan in question, and to take the Greatest Care in Considering By Myself and explaining to others our Circumstances—the delay of the Small arms I don’t Consider as equally hurtfull to our affairs As will be the deficiency of powder—But as (even at the so much over rated Calculations) we have enough of it for one Month, I will try to Get a Supply from the fleet and then it will Come to the same point. You’ll hear from me as soon as possible after my arrival.
					
				